NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT




DARRELL D. SNELL, DOC #893030,     )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-3618
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 11, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; J. Frank Porter, Judge.



PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and LaROSE, JJ., Concur.